Citation Nr: 1126240	
Decision Date: 07/13/11    Archive Date: 07/19/11

DOCKET NO.  05-38 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for limitation of motion of the lumbar spine with left lower extremity radiculopathy (claimed as a back injury).

2.  Entitlement to service connection for limitation of motion of the lumbar spine with left lower extremity radiculopathy (claimed as a back injury).

3.  Entitlement to service connection for hepatitis.

4.  Entitlement to service connection for a shrapnel injury of the right eye.

5.  Entitlement to service connection for a neuropsychological disorder, to include depression and posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans
WITNESSES AT HEARING ON APPEAL

The Veteran and his daughter


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel


INTRODUCTION

The Veteran had active military service from January 1944 to February 1946.  The Veteran was discharged honorably from this period of service.  The Veteran also served in the military from December 1952 to March 1958.  The Veteran was discharged from this period of service "Under Other than Honorable" conditions.  In a July 1958 statement, VA determined that this discharge amounted to a dishonorable military discharge.  Thus, the Veteran is barred from VA benefits for this second period of military service.

The Veteran's claims come before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

The Board notes that the psychiatric claim on appeal has been developed by the RO to include only a neuropsychological disorder.  However, the United States Court of Appeals for Veterans Claims (Court) has recently held that the scope of a mental health disorder claim includes any mental disorder that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  As such, the neuropsychological disorder claim has been recharacterized to include the Veteran's current diagnoses of depression and PTSD.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of: (1) entitlement to service connection for limitation of motion of the lumbar spine with left lower extremity radiculopathy (claimed as a back injury); (2) entitlement to service connection for hepatitis; (3) entitlement to service connection for a shrapnel injury of the right eye; and, (4) entitlement to service connection for a neuropsychological disorder, to include depression and PTSD, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An unappealed June 1989 rating decision denied service connection for a back injury.

2.  The evidence pertaining to the Veteran's lumbar spine disorder submitted subsequent to the June 1989 rating decision was not previously submitted, bears directly and substantially upon the specific matter under consideration, is neither cumulative nor redundant, and is so significant that it must be considered in order to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The RO's June 1989 rating decision that denied service connection for a back injury is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2010).

2.  New and material evidence has been submitted to reopen the Veteran's claim for service connection for a lumbar spine disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

To establish direct service connection, the record must contain: (1) medical evidence of a current disorder; (2) medical evidence, or in certain circumstances, lay testimony, of in- service incurrence or aggravation of an injury or disease; and, (3) medical evidence of a nexus between the current disorder and the in-service disease or injury.  In other words, entitlement to service connection for a particular disorder requires evidence of the existence of a current disorder and evidence that the disorder resulted from a disease or injury incurred in or aggravated during service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

In a June 1989 rating decision, the Veteran was denied service connection for a back injury, and he was advised of his appellate rights.  The Veteran did not appeal this decision and it became final.  The Veteran was advised that his back injury was not shown by the evidence.  

In July 2003, the Veteran filed a claim to reopen his previously denied claim for service connection for a lumbar spine disorder.  For claims such as this received on or after August 29, 2001, a claim shall be reopened and reviewed if "new and material" evidence is presented or secured with respect to a claim that is final.  Evidence is considered "new" if it was not of record at the time of the last final disallowance of the claim.  "Material" evidence is evidence that relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial and must raise a reasonable possibility of substantiating the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In this case, the following evidence has been added to the record since the June 1989 denial: a Board hearing transcript dated in January 2011, VA examinations dated in April 1990 and in January 2003, lay statements from the Veteran and his representative, private medical records and VA records.  This evidence is new because it has not previously been submitted.  
Additionally, subsequent to the RO's consideration of this appeal, the Court decided the case of Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  In Shade, the Court stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.

Thus, under Shade, this new evidence is also material to the Veteran's claim.  Id.  Specifically, a VA examination or opinion is necessary if the evidence of record: (A) contains competent evidence that the claimant has a current disorder, or persistent or recurrent symptoms of a disorder; and (B) establishes that the Veteran suffered an event, injury or disease in service; or has a presumptive disease or symptoms of such a disease manifesting during an applicable presumptive period; and (C) indicates that the claimed disorder or symptoms may be associated with the established event, injury, or disease in service; but, (D) does not contain sufficient medical evidence for VA to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006) (discussing the four elements to consider in determining whether a VA medical examination must be provided).

Here, the new evidence establishes that the Veteran has a current lumbar spine disorder.  Specifically, based on X-ray evidence, the Veteran was diagnosed with spondylosis and degenerative disc disease of the lumbar spine at the January 2003 VA examination.  Additionally, at his January 2011 Board hearing, the Veteran testified that his current lumbar spine disorder was incurred during his active military service and has continued since his military discharge.  As previously mentioned, for new and material claims, the credibility of the evidence in question must be presumed.  Justus, 3 Vet. App. at 513.  The Veteran's assertions are thus presumed credible for the purposes of reopening this claim.  Therefore, the Veteran's credible lay statements, combined with the current medical evidence, are sufficient to reopen his claim, since they trigger VA's duty to assist by providing a medical opinion, particularly since the Veteran has never been afforded a VA medical opinion for this claim.  Shade, 24 Vet. App. at 118.  

Therefore, since there is new and material evidence, the claim for service connection for a lumbar spine disorder is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  It now must be readjudicated on the underlying merits, i.e., on a de novo basis.  However, as mentioned, this will be temporarily deferred pending completion of the additional development of the claim on remand.

Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  Here, the Board is reopening the claim for service connection and then remanding the claim for further development.  Thus, no further discussion of the VCAA is required.


ORDER

New and material evidence having been submitted, the Veteran's claim for service connection for a lumbar spine disorder is reopened.


REMAND

Inasmuch as the Board regrets the additional delay of this matter, a remand is required before the remaining claims can be properly adjudicated.  

First, the Veteran has not been provided proper VCAA notice for his psychiatric disorder claim - specifically, notice regarding establishing service connection for PTSD.  The Veteran must be provided with this VCAA notice.  
Second, in lay statements submitted throughout the appeal and in testimony at the Veteran's January 2011 Board hearing, he stated that, during his active military service and since his military discharge, he has been treated by several medical providers for the claims that are currently on appeal.  The claims file does not currently contain medical records for these specified medical providers.  Therefore, the Board finds that all pertinent records should be obtained and added to the claims file before the appeal can be decided by the Board.  

Third, at his January 2011 Board hearing, the Veteran testified that during his active military service he was a Prisoner of War (POW) for a short period of time while stationed in Korea.  To date, the RO/AMC have not attempted to verify whether the Veteran was in fact a POW, and therefore this verification must be completed before the Veteran's claims can be decided on the merits.

Finally, a remand is required in order to afford the Veteran VA examinations for his lumbar spine disorder, psychiatric disorder, and right eye disorder claims.  In the case of a disability compensation claim, VA's duty to assist includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2010).  Such an examination or opinion is necessary to make a decision on a claim if all of the lay and medical evidence of record: (1) contains competent evidence that the claimant has a current disorder, or persistent or recurrent symptoms of disorder; and (2) indicates that the disorder or symptoms may be associated with the claimant's active military, naval, or air service; but, (3) does not contain sufficient medical evidence for VA to make a decision on the claim.  Id.

Here, in regards to current diagnoses, the Veteran was diagnosed with spondylosis and degenerative disc disease of the lumbar spine at the January 2003 VA examination.  The Veteran was diagnosed with depression and posttraumatic stress disorder (PTSD) by the VA Medical Center in September 2007.  In August 2007, the Veteran was also diagnosed by VA providers with compound hyperopia, astigmatism, and presbyopia of the right eye, and temporal pallor of both eyes.  

In regards to in-service incurrences, the Veteran's service treatment records (STRs) are silent for any complaints of or treatment for the disorders currently on appeal.  However, the Veteran credibly testified at his Board hearing that these disorders were incurred during his active military service and have continued since his military discharge.  

Therefore, since the claims file contains medical evidence of current disorders and credible lay evidence of in-service incurrences, the Board finds that a remand is required in order to afford the Veteran VA examinations to determine the nature and etiology of his lumbar spine disorder, psychiatric disorder, and right eye disorder.  The Veteran has never been afforded VA medical nexus opinions for these claims.  Thus, VA examinations are needed to determine these disorders are related to the Veteran's active military service.  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Send the Veteran VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that includes, but is not limited to, an explanation as to what information or evidence is needed to substantiate a claim for service connection for PTSD.

2.  Contact the Veteran for the appropriate medical releases for the following medical providers.  The RO/AMC should then obtain all pertinent treatment records that have not been secured for inclusion in the record from the following medical providers:
	(a)	Dr. Berezousky 
	(b)	Kaiser Medical Center in Inglewood, California
	(c)	Dr. Lecart
	(d)	Dr. Ernest
	(e)	Dr. Haeff
	(f)	Hawthorne Medical Center in Hawthorne, 		California
	(g)	VA Outpatient Treatment Center in Lancaster, 		California (dated since December 2007)
	(h)	U.S. Marine Corps Hospital on Marina Island 		with the 3rd Marines Division (dated in the fall 		of 1945)
	(i)	AB Cardio Association
	(j)	VA Medical Center in Tuskegee, Alabama 		(dated in 1946)
	(k)	VA Medical Center in Mobile, Alabama (dated 		in 1946)
	(l)	Field Hospital in Korea with the 40th Division 		(dated in 1952 to 1953)
	(m)	VA Medical Center in Los Angeles, California 		(dated in 1958)
	(n)	VA Medical Center in Los Angeles, California 		(dated since December 2007)
(o)	Hull Eyesight in Lancaster, California (limited to records not already in the claims folder)
	(p)	Military Hospital in Fort Belvoir, Virginia, 		(dated in 1954)
	(q)	Military Hospital in Washington, D.C. with the 		3rd Infantry Regiment with the Unknown 			Soldiers Tomb (dated in 1954)
	(r)	Washington and Main Medical Center in Los 		Angeles, California	
	(s)	Dr. Miller
	(t)	Dr. G. Stacy in Evergreen, Alabama

If no additional medical records are located, a written statement to that effect should be requested for incorporation into the record, and the Veteran must be notified that the records cannot be obtained.

3.  Provide the Veteran with the Ex-POW Questionnaire (VA Form 4942).  Upon receipt of this completed questionnaire, the RO/AMC should then contact the appropriate entity and make a request for verification of whether the Veteran had POW status at any time during his active military service.  All actions and responses should be clearly documented in the claims file.  

4.  After the above actions are completed, schedule the Veteran for an appropriate VA spine examination to ascertain the etiology of his currently diagnosed spondylosis and degenerative disc disease of the lumbar spine.  Properly notify the Veteran of the examination by sending notice of the details of the examination to the Veteran at his correct address.  Send the notice with sufficient time in advance to allow the Veteran to attend the examination.
	
All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.  The claims folder must be provided to the examiner for review.  The examiner must state in the examination report that the claims folder has been reviewed.  

The examiner must express an opinion as to whether it is "more likely than not" (likelihood greater than 50%), "at least as likely as not" (50%), or "less likely than not" (less than 50% likelihood) that the Veteran's currently diagnosed lumbar spine disorder had its onset during his active military service from January 1944 to February 1946, and as he has described.  

A complete rationale should be provided for any opinion or conclusion.  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of the conclusion (e.g., diagnosis, etiology) as it is to find against the conclusion.

The Veteran is hereby notified that it is his responsibility to report for the examination scheduled in connection with this REMAND at whatever location it is scheduled, and to cooperate in the development of his case.  The consequences of failure to report for a VA examination may include denial of his claim.  38 C.F.R. §§ 3.158, 3.655 (2010).

5.  After the above actions are completed, schedule the Veteran for an appropriate VA eye examination to ascertain the etiology of his currently diagnosed compound hyperopia, astigmatism, and presbyopia of the right eye, and temporal pallor of both eyes.  Properly notify the Veteran of the examination by sending notice of the details of the examination to the Veteran at his correct address.  Send the notice with sufficient time in advance to allow the Veteran to attend the examination.
	
All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.  The claims folder must be provided to the examiner for review.  The examiner must state in the examination report that the claims folder has been reviewed.  

The examiner must express an opinion as to whether it is "more likely than not" (likelihood greater than 50%), "at least as likely as not" (50%), or "less likely than not" (less than 50% likelihood) that his currently diagnosed right eye disorder had its onset during his active military service from January 1944 to February 1946.  

A complete rationale should be provided for any opinion or conclusion.  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of the conclusion (e.g., diagnosis, etiology) as it is to find against the conclusion.

The Veteran is hereby notified that it is his responsibility to report for the examination scheduled in connection with this REMAND at whatever location it is scheduled, and to cooperate in the development of his case.  The consequences of failure to report for a VA examination may include denial of his claim.  38 C.F.R. §§ 3.158, 3.655 (2010).

6.  After the above actions are completed, schedule the Veteran for an appropriate VA psychiatric examination to ascertain the nature and etiology of his claimed neuropsychological/psychiatric disorder, to include depression and PTSD.  Properly notify the Veteran of the examination by sending notice of the details of the examination to the Veteran at his correct address.  Send the notice with sufficient time in advance to allow the Veteran to attend the examination.
	
All indicated tests and studies should be accomplished, and all clinical observations and findings should be reported in detail.  The claims folder must be provided to the examiner for review.  The examiner must state in the examination report that the claims folder has been reviewed.  

The examiner must express an opinion as to whether it is "more likely than not" (likelihood greater than 50%), "at least as likely as not" (50%), or "less likely than not" (less than 50% likelihood) that any currently diagnosed psychological disorder had its onset during his active military service from January 1944 to February 1946.  

A complete rationale should be provided for any opinion or conclusion.  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of the conclusion (e.g., diagnosis, etiology) as it is to find against the conclusion.

The Veteran is hereby notified that it is his responsibility to report for the examination scheduled in connection with this REMAND at whatever location it is scheduled, and to cooperate in the development of his case.  The consequences of failure to report for a VA examination may include denial of his claim.  38 C.F.R. §§ 3.158, 3.655 (2010).

7.  After the above actions have been completed, readjudicate the Veteran's claims.  If the claims remain denied, issue to the Veteran and his representative a Supplemental Statement of the Case (SSOC), and afford them the appropriate period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2002).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


